Citation Nr: 0926844	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  06-17 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a total disability rating on the basis of 
individual unemployability (TDIU) due to service-connected 
disabilities for the period prior to July 3, 2008.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran had active service from February 1966 to February 
1969.
This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2005 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Buffalo, 
New York.

A May 2004 rating decision granted service connection for 
posttraumatic stress disorder (PTSD) with an initial rating 
of 10 percent, effective January 2004, and the Veteran 
submitted a timely appeal of the initial rating.  In a 
November 2004 rating decision, a Decision Review Officer 
increased the initial rating from 10 to 50 percent, effective 
retroactively to January 2004.  This increase was noted in 
the November 2004 statement of the case.  In a December 2004 
VA Form 21-4148, submitted by way of his representative, the 
Veteran informed the RO that he deemed the appeal of his 
initial rating resolved, as he was satisfied with the 50 
percent rating.

In May 2008, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), in Washington, DC, for 
additional development.  The AMC/RO completed the additional 
development as directed, granted a 100 percent evaluation for 
the posttraumatic stress disorder (PTSD), effective July 3, 
2008, and returned the case to the Board for further 
appellate review.


FINDING OF FACT

The preponderance of the competent evidence shows the Veteran 
was not unable to obtain and maintain substantially gainful 
employment due solely to his service-connected disabilities 
prior to December 28, 2007.  On and after that date, his 
service-connected disabilities rendered him unemployable.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's 
favor, the requirements for a TDIU due to service-connected 
disability are met, effective December 28, 2007, but no 
earlier.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
and Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 
4.16 (2008).

2.  The requirements are not met for a TDIU due to service-
connected disability for the period prior to December 28, 
2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.16.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
December 2004 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  A March 2006 letter 
provided adequate notice of how disability ratings and 
effective dates are assigned.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Following issuance of 
the March 2006 letter, the claim was reviewed on a de novo 
basis, as shown in the May 2006 statement of the case.  This 
action cured any timing-of-notice error.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect.  The Veteran also received a fully content-
compliant notice in June 2008 pursuant to the Board's remand.  
Thus, the Board finds all VCAA notice requirements were met.  
See 38 C.F.R. § 3.159(b)(1).

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  While he may not have received full notice 
prior to the initial decision, after notice was provided, he 
was afforded a meaningful opportunity to participate in the 
adjudication of the claim.  See Washington v. Nicholson, 21 
Vet. App. 191 (2007).  In sum, there is no evidence of any VA 
error in notifying or assisting him that reasonably affects 
the fairness of this adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

For VA purposes, total disability will be considered to exist 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 
3.340.  Total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  Marginal employment (generally, where the disabled 
person's earned annual income does not exceed the amount 
established by the Bureau of the Census as the poverty 
threshold for one person) shall not be considered 
substantially gainful employment.  If the total rating is 
based upon a disability or combination of disabilities for 
which the Rating Schedule provides an evaluation of less than 
100 percent, however, it must be determined that the service-
connected disabilities are sufficient to produce 
unemployability without regard to advancing age.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).



Analysis
Historically, a December 1969 rating decision granted service 
connection for a left ankle shrapnel fragment wound scar 
residuals and assigned an initial rating of 10 percent, 
effective February 1969.  As noted earlier, service 
connection is also in effect for PTSD, which was rated as 50 
percent disabling, effective January 2004.  When combined in 
accordance with the Combined Ratings Table, the combined 
total rating is 60 percent.  See 38 C.F.R. § 4.25.  In light 
of the fact that both the Veteran's shrapnel fragment wound 
scar residual and his PTSD are secondary to the same event-
his combat service in Vietnam, the Board deems the Veteran's 
two service-connected disabilities as one disability for 
purposes of 38 C.F.R. § 4.16.  As a result, he meets the 
requirements of a single disability evaluated as at least 60 
percent disabling.  Thus, his appeal will be reviewed on a 
schedular basis.  38 C.F.R. §§ 4.3, 4.16.

In June 2008, the Social Security Administration granted 
benefits to the Veteran for an anxiety-related disorder and a 
functional nonpsychotic affective disorder, effective March 
2004.  The primary evidence relied on by that agency were the 
Veteran's VA treatment records.  In light of the fact that 
there are significant differences in the definition of 
disability under the Social Security Administration and VA 
systems, Social Security Administration determinations are 
not binding on VA.  Holland v. Brown, 6 Vet. App. 443, 448 
(1994).  Still, there are significant similarities between 
the two systems.  Consequently, the Board must provide the 
basis for disagreeing with or not accepting a finding of 
disability by a Social Security Administration ALJ.  Id.

There is no evidence in the associated paperwork that the 
Veteran had to appeal an initial adverse determination to 
obtain his Social Security Administration benefits.  All 
appearances are that he received a favorable ruling in the 
first instance.  Thus, there was no involvement of an 
administrative law judge.  Nonetheless, the Board will 
analyze the basis of the Social Security Administration 
determination.

The Social Security Administration determination was based in 
part on a May 2008 psychiatric evaluation by Thomas Ryan, 
M.D..  The examination report notes the Veteran had been 
married three times, he drove himself to the appointment 
and-at the time of the examination, he resided with one of 
his daughters.  He reported he was a high school graduate, 
but was not employed at the time.  His last steady employment 
was as a cemetery worker, where he worked for one year.  His 
longest period of employment was with the Phillip Morris 
Company, where he worked for 16 years.  The Veteran denied 
any prior inpatient psychiatric treatment but noted that he 
had seen a VA counselor once or twice a month for the past 
four years or so.  He reported his medication as Trazodone, 
Citalopram, and Prazosin.  The Veteran described problems 
with depression, irritability, and social withdrawal.  He 
also reported difficulty with short-term memory, attention, 
and concentration.  He described his consumption of alcohol 
as limited to a couple of glasses of wine, though he was 
abusing alcohol six years earlier.  He had not received any 
treatment for alcohol or drug use.  The examiner, a 
psychologist, noted that it did not appear that any of the 
Veteran's current symptoms were a function of alcohol or drug 
dependence or withdrawal.

Mental status examination revealed the Veteran as cooperative 
and he presented an overall adequate presentation.  Speech 
and thought content revealed underlying depression.  His mood 
was dysthymic, attention and concentration were intact, and 
recent and remote memory skills were generally intact.  
Cognitive functioning was in the average range, but general 
fund of knowledge was somewhat limited-as he did know the 
name of the Governor.  The Veteran attended to all of his 
activities of daily living, and his daughter did the 
household chores.  He reported having no friends that he saw, 
and he saw his family occasionally.  He once enjoyed fishing, 
but he had not done that.  He reported no other hobbies, 
interests, or activities.

The examiner noted the Veteran demonstrated no significant 
limitations, as he could follow and understand simple 
directions, perform simple tasks, and maintain attention, 
concentration, and a regular schedule.  He also could perform 
some complex tasks and make adequate decisions.  The examiner 
assessed his ability to deal with others and deal with stress 
as mildly limited, and the results of the examination were 
consistent with psychiatric problems which might interfere to 
some degree on a daily basis.  The Axis I diagnoses were PTSD 
and alcohol abuse in reported remission.  Axis V was not 
assessed.

The Social Security decision authority, however, accorded 
more weight to the Veteran's therapy records of the prior 
four years, where numerous symptoms of near continuous panic 
and depression, and impaired impulse control were noted.  
Also noted was an inability to establish and maintain 
effective relationships.  The Social Security Administration 
decision authority noted the therapist noted a Global 
Assessment of Functioning (GAF) of 42.  Also noted was that 
the Veteran could not tolerate being in groups, and he had 
difficulty working jobs where he had to deal with others.  
The bottom line for the Social Security Administration was 
that the Veteran manifested chronic symptoms of depression 
and anxiety, impaired social functioning, and very limited 
ability to cope with stressors, despite medication and 
significant reduction in alcohol consumption.  The referenced 
therapist noted the Veteran was unable to work due to 
limitations in concentration, memory, and interactive with 
others, which the therapist noted were worse under pressure.  
The Social Security Administration finding noted the Veteran 
was unable to maintain fairly solitary and simple work in a 
cemetery due to ongoing symptoms.  Thus, it was determined he 
would not be able to sustain work activities.

Notably, the June 2008 Social Security Administration 
decision does not provide a date for the therapy report where 
a therapist assessed a GAF of 42.  Neither does it 
specifically identify the therapist.  The Board infers it was 
possibly a VA therapist, as only VA outpatient records are 
included in the records provided by the Social Security 
Administration.  Nonetheless, while the Social Security 
Administration award is effective as of March 2004, the 
Veteran's VA records preponderate against finding that 
posttraumatic stress disorder alone precluded him from 
maintaining substantially gainful employment as early as 
March 2004.

The April 2004 PTSD examination report notes the Veteran 
denied any prior outpatient mental health treatment, 
psychiatric care, or use of any prescription drugs.  The 
report notes he explained his termination of employment at 
Phillip Morris as due to his inability to comply with 
computer literacy requirements.  He told the examiner he quit 
the job at the cemetery, then recently, because they failed 
to increase his pay.  He reported two prior marriages and was 
then currently engaged.  He reported having a poor 
relationship with his daughter from the first marriage, but a 
good relationship with two of his three children from his 
second marriage.  Outside of them, he felt socially isolated.  
His social activities were limited to watching television and 
fishing, when in season.  He admitted drinking alcohol once 
or twice a week, but denied abuse of alcohol as he had done 
in the past.

Mental status examination revealed the Veteran as fully alert 
with an affect somewhat dysphoric but other wise appropriate.  
Thought process, speech, and language were normal.  Mood was 
dysthymic, memory skills intact, and intellectual functioning 
was average.  He told the examiner he handled all of his 
affairs, such as shopping and paying his bills.  He denied 
significant symptoms of panic attacks, mania, thought or 
cognitive dysfunction.  The examiner rendered Axis I 
diagnoses of chronic severe PTSD and alcohol abuse in 
sustained partial remission.  Axis V was assessed as 50, in 
as much as he reported serious symptoms and he was currently 
unemployed due to having quit his job.  The examiner did not 
elaborate further, as he noted he was asked only to opine on 
competency.  The examiner deemed the Veteran competent.

A June 2004 outpatient entry noted the Veteran reported he 
had a difficult time dealing with new people, and the only 
jobs he could do were those where he worked alone without 
someone looking over his shoulder.  He reported drinking 1 to 
2 beers every other day.  The social worker assessed a global 
assessment of functioning score of 55.  The Veteran's 
representative asserted in the September 2004 Notice of 
Disagreement that the Veteran was not honest with the 
examiner at the March 2004 examination.  The representative 
asserted the June and July 2004 behavioral health notes 
suggested the Veteran was unable to maintain gainful 
employment.  The RO treated these assertions as a claim for a 
total disability evaluation based on individual 
unemployability due to service connected disorders.

The Board has reviewed the Veteran's records for the period 
between March 2004 and July 2008, and notes one of the core 
questions appears to have been the impact of the Veteran's 
alcohol abuse or dependence.  The Board further notes the 
July 2004 entry noted the Veteran manifested depression, but 
the records also noted it had to be determined whether the 
depression was alcohol induced.  His treating psychiatrist 
noted in a January 2005 entry that the Veteran did not appear 
to be doing much to change his situation.  While discussing 
the Veteran's ability to function in a job, the examiner 
noted that the appellant seemed so negative and disgruntled 
that it was hard to imagine that any employer would be 
willing to put up with it for very long.  The examiner then 
noted the circumstances of the Veteran's last two instances 
of employment, and further noted it was unclear if the major 
portion of the Veteran's behavior was related to depression 
or some subtle indication of dementia.  If it remained 
unclear, neuropsychological testing would be necessary.  This 
was conducted later that year.

A June 2005 neuropsychological evaluation report notes the 
Veteran as having finished high school and some college.  His 
results were interpreted as having shown overall functioning 
as grossly within normal limits, but there was mild 
impairment of learning, memory, attention , and 
concentration.  The examiner recommended more intensive 
treatment and alcohol abstinence.  

A January 2006 behavioral health entry notes the Veteran had 
become concerned with the impact of his drinking secondary to 
his brother having been advised he had long-term damage from 
drinking.  The social worker advised the Veteran he was the 
only one who could make a difference with his problems, and 
that the effects of his PTSD would continually have to be 
dealt with, in that his isolation and not interacting with 
society would keep him hypervigilent and anxious.  The social 
worker noted that for the first time the Veteran seemed ready 
to make an effort to deal with some of his issues.  The 
social worker entered diagnoses of PTSD, depression, and 
alcohol dependent.

In February 2006 the Veteran had to deal with the stress of 
being informed of the prospect that his nonservice-connected 
stomach cancer might have recurred.  This news increased his 
depression.  Even there, however, his GAF was assessed as 50.  

A May 2006 entry noted the Veteran had not seen his VA 
psychiatrist in a year.  The Veteran reported he was still 
hypervigilant, always angry, and that noone would hire him.  
He also noted he tried group therapy for awhile, but he 
became so frightened that he only pursued individual therapy.  
The examiner noted the Veteran made no mention of his alcohol 
consumption, which previously had been of serious concern.  
Of interest is that the examiner noted the Veteran had not 
been taking the prescribed dosage of his Citalopram.  The 
examiner told the Veteran that one simple way to improve his 
outlook was to take the whole pill of Citalopram, rather than 
half of one.  The Veteran's primary concern in 2007 was the 
deterioration of his latest marriage.  The outpatient records 
note he was physically abused by his wife, and his stressful 
relationship with her was the source of his depression.  A 
December 28, 2007 entry notes the Veteran reported increased 
PTSD symptoms, but that he had succeeded in obtaining a 
divorce.  The entry also notes the Veteran reported he could 
not tolerate group therapy.  On the positive side, he noted 
his children had started to visit him again since his 
divorce.

The Board deems it noteworthy that, while the Veteran's 
alcohol dependence was a significant part of his 
symptomatology and ability to function, none of the medical 
records note a finding that the Veteran's alcohol abuse or 
dependence was secondary to his PTSD.  A September 2008 VA 
examination report notes the stress the Veteran was under 
during 2007 secondary to his marital difficulties, and that 
the Veteran was increasingly suicidal during that period of 
time.  That situation was significantly improved by his 
moving out, though it rendered his home situation unstable, 
as he did not really enjoy living with his daughter.  The 
examiner noted the Veteran was not interested in returning to 
work, and he opined the Veteran would not be able to function 
in the workplace based on his ongoing PTSD problems alone.  
He deemed the Veteran unemployable as of the date of the 
examination.  The examiner noted the severity of the 
Veteran's symptoms had increased significantly since the 
April 2004 examination, but he did not opine on the Veteran's 
employability prior to the date of the 2008 examination, as 
apparently he was instructed to evaluate the Veteran as of 
that date.

After weighing the evidence the Board finds that the record 
preponderates against the Social Security Administration's 
finding.  The September 2008 VA examination report notes the 
examiner's review of the claims file, and no notation of a 
global assessment of functioning score of 42 is indicated.  
The  examiner did note in the September 2008 report that the 
Veteran was increasingly suicidal during 2007 due to the 
stressors of his marriage, but an August 2007 VA entry notes 
the Veteran denied suicidal and homicidal ideation, even 
though his wife's physical abuse of him was noted.  The 
Social Security decision also noted the Veteran manifested 
impaired impulse control, but the September 2008 VA 
examination report notes he did not act on impulses to 
retaliate against or harm his third wife.  

It was only with the December 28, 2007 entry that evidence of 
a significant increase in the Veteran's PTSD symptoms was 
documented.  The fair assessment of the evidence is that they 
did not improve between then and the September 2008 
examination.

Thus, affording the Veteran the benefit of all doubt, 
38 C.F.R. § 4.3, the Board finds the probative evidence of 
record shows the Veteran's PTSD symptomatology rendered him 
unable to obtain and maintain substantially gainful 
employment as of December 28, 2007.  38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.16.


ORDER

Entitlement to a TDIU due to service-connected disability, 
effective December 28, 2007, and no earlier, is granted, 
subject to the law and regulations governing the award of 
monetary benefits.  The appeal is granted solely to that 
extent.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


